Exhibit 10.5—SCHEDULE TO MASTER AGREEMENT

SCHEDULE

to the

MASTER AGREEMENT

dated as of September 19, 2007 between

WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”)

and CARMAX AUTO OWNER TRUST 2007-3, a Delaware statutory trust (“Party B”)

 

Part 1. Termination Provisions

 

(a) “Specified Entity” means, with respect to Party A for all purposes of this
Agreement, none specified, and with respect to Party B for all purposes of this
Agreement, none specified.

 

(b) “Specified Transaction” has its meaning as defined in Section 14 of this
Agreement.

 

(c) The “Automatic Early Termination” provision of Section 6(a) of this
Agreement does not apply to Party A or Party B.

 

(d) The “Transfer to Avoid Early Termination” provision of Section 6(b)(ii)
shall be amended by deleting the words “or if a Tax Event Upon Merger occurs and
the Burdened Party is the Affected Party.”

 

(e) Payments on Early Termination. Except as otherwise provided in this
Schedule, “Market Quotation” and the “Second Method” apply. In the case of any
Terminated Transaction that is, or is subject to, any unexercised option, the
words “economic equivalent of any payment or delivery” appearing in the
definition of “Market Quotation” shall be construed to take into account the
economic equivalent of the option.

 

(f) “Termination Currency” means United States Dollars.

 

(g) Timing of Party B Termination Payment. If an amount calculated as being due
in respect of an Early Termination Date under Section 6(e) of this Agreement is
an amount to be paid by Party B to Party A then, notwithstanding the provisions
of Section 6(d)(ii) of this Agreement, such amount will be payable on the first
Distribution Date following the date on which the payment would have been
payable as determined in accordance with Section 6(d)(ii), and on any subsequent
Distribution Dates until paid in full (or if such Early Termination Date is the
final Distribution Date, on such final Distribution Date; provided that if the
date on which the payment would have been payable as determined in accordance
with Section 6(d)(ii) is a Distribution Date, then the payment will be payable
on the date determined in accordance with Section 6(d)(ii).

 

(h) Limitation on Defaults by Party A and Party B. The Events of Default
specified in Section 5 of this Agreement shall not apply to Party A or Party B
except for the following:

 

  (i) Section 5(a)(i) of this Agreement (Failure to Pay or Deliver) subject to
the provisions of the last paragraph of this Part 1(h);

 

  (ii) With respect to Party A only, Section 5(a)(ii) of this Agreement (Breach
of Agreement); provided that Section 5(a)(ii) will not apply to Party A with
respect to Party A’s failure to comply with its obligations under Part 5(b)(ii),
5(b)(iii) or 6(m) herein or under the Credit Support Annex;

 

  (iii) With respect to Party A only, Section 5(a)(iii) of this Agreement
(Credit Support Default) subject to the provisions of the last paragraph of this
Part 1(h); provided that Section 5(a)(iii)(1) shall apply to Party B with
respect to Party B’s obligations under Paragraph 3(b) of any Credit Support
Annex;

 

  (iv) With respect to Party A only, Section 5(a)(iv) of this Agreement
(Misrepresentation); provided that Section 5(a)(iv) will not apply to Party A
with respect to any representation in Part 6(m) herein;



--------------------------------------------------------------------------------

  (v) With respect to Party A only, Section 5(a)(vi) of this Agreement (Cross
Default). For the purposes of this Part 1 h(v), “Threshold Amount” shall mean,
with respect to Party A, (x) 3% of Wachovia Bank, National Association’s “Total
Equity Capital” as described in its most recently published Call Report, or
(y) if Party A is not Wachovia Bank, National Association, 3% of the
shareholder’s equity (excluding deposits) of such Person; “Specified
Indebtedness,” with respect to Party A, shall have the meaning specified in
Section 14, provided that Specified Indebtedness shall not include deposits
received in the course of Party A’s ordinary banking business; and “Call Report”
shall mean, a “Consolidated Reports of Condition and Income for a Bank with
Domestic and Foreign Officers” of Wachovia Bank, National Association, filed
with Federal Deposit Insurance Corporation on a quarterly basis or, if such form
is not required to be filed, such other comparable form applicable to Wachovia
Bank, National Association from time to time.

 

  (vi) Section 5(a)(vii) of this Agreement (Bankruptcy); provided that clauses
(2), (7) and (9) thereof shall not apply with respect to Party B, provided
further that clause (4) shall not apply to Party B to the extent that it refers
to proceedings or petitions instituted or presented by Party A or any of its
Affiliates, provided further that clause (6) shall not apply to Party B to the
extent that it refers to (i) any appointment that is effected by or pursuant to
the Transaction Documents or (ii) any appointment to which Party B has not
become subject, and provided further that clause (8) shall apply to Party B to
the extent that such clause (8) relates to clauses (1), (3), (4), (5) and
(6) (except to the extent that such provisions are not applied to Party B); and

 

  (vii) Section 5(a)(viii) of this Agreement (Merger Without Assumption).

Notwithstanding Sections 5(a)(i) and 5(a)(iii) of this Agreement, any failure by
Party A to comply with or perform any obligation to be complied with or
performed by Party A under the Credit Support Annex shall not be an Event of
Default unless (A) (i) the Second Rating Trigger Requirements apply and at least
30 Local Business Days have elapsed since the last time the Second Rating
Trigger Requirements did not apply and (ii) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A, or (B) (i) a Ratings Event has occurred and is continuing and at least
10 Local Business Days have elapsed since the date a Ratings Event occurred and
(ii) such failure is not remedied on or before the third Local Business Day
after notice of such failure is given to Party A.

 

(i) Limitation on Termination Events by Party A and Party B. The Termination
Events specified in Section 5 of this Agreement shall not apply to Party A or
Party B except for the following:

 

  (i) Section 5(b)(i) of this Agreement (Illegality);

 

  (ii) Section 5(b)(ii) of this Agreement (Tax Event); provided that
Section 5(b)(ii) shall be amended by deleting the words “(x) any action taken by
a taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”;
and

 

  (iii) Section 5(b)(iii) of this Agreement (Tax Event Upon Merger); provided
that Party A shall not be entitled to designate an Early Termination Date by
reason of a Tax Event upon Merger in respect of which it is the Affected Party.

 

(j) Addi tional Termination Events. The occurrence of any of the following
events shall be an Additional Termination Event.

 

2



--------------------------------------------------------------------------------

  (i) First Rating Trigger Collateral. Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and either (1) the Second Rating Trigger
Requirements do not apply or (2) less than 30 Local Business Days have elapsed
since the last time the Second Rating Trigger Requirements did not apply. With
respect to the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

 

  (ii) Second Rating Trigger Replacement. (1) The Second Rating Trigger
Requirements apply and 30 or more Local Business Days have elapsed since the
last time the Second Rating Trigger Requirements did not apply and (2) at least
one Eligible Replacement has made a Firm Offer that would, assuming the
occurrence of an Early Termination Date, qualify as a Market Quotation (on the
basis that paragraphs (i) and (iii) in Part 1(k) (Calculations) below apply) and
which remains capable of becoming legally binding upon acceptance. With respect
to the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

The “Second Rating Trigger Requirements” applies when no Relevant Entity has
credit ratings at least equal to the Second Trigger Required Ratings.

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

 

  (iii) Collateral Event. Party A fails to comply with or perform any obligation
to be complied with or performed by Party A in accordance with the Credit
Support Annex. With respect to the foregoing Additional Termination Event, Party
A shall be the sole Affected Party and all Transactions shall be Affected
Transactions.

 

  (iv) Ratings Event. Upon the occurrence and continuation of a Ratings Event,
Party A fails to comply with the provisions as set forth in Part 5(b)(iii),
after giving effect to the relevant time frame specified therein. With respect
to the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

 

  (v) Termination. The Trust is terminated. With respect to the foregoing
Additional Termination Event, Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

  (vi) Acceleration. The Notes are accelerated and such acceleration is (or
becomes) unrescindable or irrevocable. With respect to the foregoing Additional
Termination Event, Party B shall be the sole Affected Party, all Transactions
shall be Affected Transactions and the Early Termination Date shall be no
earlier than the date the Notes are accelerated.

 

  (vii) Redemption. Any mandatory redemption, auction call redemption, optional
redemption, tax redemption, clean-up call or other prepayment in full or
repayment in full of the Class A-2b Notes outstanding and the Class A-3b Notes
outstanding occurs under the Indenture (or any notice is given to that effect
and such mandatory redemption, auction call redemption, optional redemption, tax
redemption, clean-up call or other prepayment or repayment is not (or is not
capable) of being rescinded). With respect to the foregoing Additional
Termination Event, Party B shall be the sole Affected Party, all Transactions
shall be Affected Transactions and the Early Termination Date shall be no
earlier than the date on which any mandatory redemption, auction call
redemption, optional redemption, tax redemption, clean-up call or other
prepayment in full or repayment is scheduled.

 

  (viii)

Default. Any Event of Default (as defined in the Indenture) occurs under the
Indenture (or any notice is given by the Trustee or any other authorized party
to that effect), the Notes have been declared due and payable under the
Indenture (and such declaration has not been rescinded and annulled in
accordance with the Indenture), and the Trustee, the Noteholders or any other

 

3



--------------------------------------------------------------------------------

 

party authorized under the terms of the Transaction Documents or by law:
(1) sells, liquidates or disposes of any of the Collateral under the Indenture;
(2) institutes Proceedings for the collection of all amounts payable under the
Indenture; (3) institutes Proceedings for the complete or partial foreclosure of
the Indenture with respect to the Collateral; or (4) exercises any remedies of a
secured party under the UCC with respect to the Collateral, and any such action
is not to judgment or final decree. With respect to the foregoing Additional
Termination Event, Party B shall be the sole Affected Party and all Transactions
shall be Affected Transactions; provided, however, in connection with the
foregoing Additional Termination Event, for purposes of designating any Early
Termination Date, notwithstanding anything contained in Section 6(a) of this
Agreement to the contrary, either Party A or Party B shall be permitted to
designate an Early Termination Date.

 

  (ix) Amendment. The Indenture is amended or modified without the prior written
consent of Party A where such consent is required under the terms of the
Indenture, and such amendment or modification has a materially adverse effect on
Party A; provided, however, that it shall not be an Additional Termination Event
where such amendment or modification involves the appointment of any successor
trustee pursuant to the terms of the Indenture. With respect to the foregoing
Additional Termination Event, Party B shall be the sole Affected Party and all
Transactions shall be Affected Transactions.

 

  (x) Item 1115 of Reg AB. Party A has failed to comply with or perform any
obligation to be complied with or performed by Party A in accordance with Part
6(m) herein if such failure is not remedied on or before the thirtieth day after
notice of such failure is given by Party B to Party A or a representation made
by Party A in Part 6(m) here in proves to have been incorrect in any material
respect when made. With respect to the foregoing Additional Termination Event,
Party A shall be the sole Affected Party and all Transactions shall be Affected
Transactions.

Notwithstanding anything in Section 6 of this Agreement to the contrary, any
amounts due as result of the occurrence of an Additional Termination Event
described in Parts 1(j)(v) through (ix) of this Schedule may be calculated prior
to the Early Termination Date and shall be payable on the Early Termination
Date.

 

(k) Calculations. Notwithstanding Section 6 of this Agreement, if an Early
Termination Date is designated at any time when Party A is (A) the sole Affected
Party in respect of an Additional Termination Event or a Tax Event Upon Merger
or (B) the Defaulting Party in respect of any Event of Default, the following
shall apply:

 

  (i) The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between Party
B and such Eligible Replacement to enter into a transaction (the “Replacement
Transaction”) that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date, (3) made on the basis that Unpaid Amounts in respect
of the Terminated Transaction or group of Transactions are to be excluded but,
without limitation, any payment or delivery that would, but for the relevant
Early Termination Date, have been required (assuming satisfaction of each
applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms that
are, in all material respects, no less beneficial for Party B than those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions), as determined by Party B.

 

4



--------------------------------------------------------------------------------

  (ii) The definition of “Settlement Amount” shall be deleted in its entirety
and replaced with the following:

“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to the Termination Currency Equivalent of the
amount (whether positive or negative) of any Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions that is accepted by
Party B so as to become legally binding; provided that:

 

  (A) If, on the day falling ten Local Business Days after the day on which the
Early Termination Date is designated or such later day as Party B may specify in
writing to Party A (but in either case no later than the Early Termination Date)
(such day the “Latest Settlement Amount Determination Day”), no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions has
been accepted by Party B so as to become legally binding and one or more Market
Quotations have been made and remain capable of becoming legally binding upon
acceptance, the Settlement Amount shall equal the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, the lowest of such Market
Quotations shall be the lowest Market Quotation of such Market Quotations
expressed as a positive number or, if any of such Market Quotations is expressed
as a negative number, the Market Quotation expressed as a negative number with
the largest absolute value); or

 

  (B) If, on the Latest Settlement Amount Determination Day, no Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding and no Market Quotations
have been made and remain capable of becoming legally binding upon acceptance,
the Settlement Amount shall equal Party B’s Loss (whether positive or negative
and without reference to any Unpaid Amounts) for the relevant Terminated
Transaction or group of Terminated Transactions.

 

  (iii) In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (4) of Market Quotation, Party B shall act in a commercially
reasonable manner.

 

  (iv) At any time on or before the Latest Settlement Amount Determination Day
at which two or more Market Quotations remain capable of becoming legally
binding upon acceptance, Party B shall be entitled to accept only the lowest of
such Market Quotations.

 

  (v) If Party B requests Party A in writing to obtain Market Quotations, Party
A shall use its reasonable efforts to do so before the Latest Settlement Amount
Determination Day.

 

  (vi) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:

Second Method and Market Quotation. If Second Method and Market Quotation apply,
(1) Party B shall pay to Party A an amount equal to the absolute value of the
Settlement Amount in respect of the Terminated Transactions, (2) Party B shall
pay to Party A the Termination Currency Equivalent of the Unpaid Amounts owing
to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B; provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).

 

5



--------------------------------------------------------------------------------

(l) Designation of Early Termination Date; Amendments. Notwithstanding any other
provision of this Agreement, (A) Party B shall not designate an Early
Termination Date unless each Rating Agency has been given prior written notice
of such designation, and (B) this Agreement may not be amended, modified or
waived unless each Rating Agency has been given prior written notice of such
amendment or designation and unless the Rating Agency Condition is satisfied.

 

Part 2. Tax Provisions

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation: None.

 

(b) Gross Up. Section 2(d)(i)(4) shall not apply to Party B as X, and
Section 2(d)(ii) shall not apply to Party B as Y, in each case such that Party B
shall not be required to pay any additional amounts referred to therein.

 

(c) Indemnifiable Tax. The definition of “Indemnifiable Tax” in Section 14 is
deleted in its entirety and replaced with the following:

“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax.

 

(d) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

 

  (i) Party A makes the following representation(s): None

 

  (ii) Party B makes the following representation(s): None.

 

(e) Tax Forms .

 

  (i) Delivery of Tax Forms . For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it
(A) before the first Payment Date under this Agreement, (B) promptly upon
reasonable demand by the other Party and (C) promptly upon learning that any
such form previously provided by such Party has become obsolete or incorrect.

 

  (ii) Tax Forms to be Delivered by Party A:

Subject to Section 4(a)(iii), any document required or reasonably requested to
allow Party B to make payments under this Agreement without any deduction or
withholding on account of any Tax.

 

  (iii) Tax forms to be Delivered by Party B :

Subject to Section 4(a)(iii), any document required or reasonably requested to
allow Party A to make payments under this Agreement without any deduction or
withholding on account of any Tax.

 

Part 3. Documents

 

(a) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party in form and substance
reasonably satisfactory to the other party. For each Transaction, a party shall
deliver, promptly upon request, a duly executed incumbency certificate for the
person(s) executing the Confirmation for that Transaction on behalf of that
party.

 

(b) Closing Documents.

 

  (i) For Party A, “Closing Documents” mean:

 

  (A) an opinion of Party A’s counsel addressed to Party B and the Rating
Agencies in form and substance acceptable to Party B and the Rating Agencies;

 

6



--------------------------------------------------------------------------------

  (B) a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book; and

 

  (C) each Credit Support Document (if any) specified for Party A in this
Schedule, together with a duly executed incumbency certificate for the person(s)
executing that Credit Support Document, or in lieu thereof, a copy of the
relevant pages of its official signature book.

 

  (ii) For Party B, “Closing Documents” mean:

 

  (A) an opinion of Party B’s counsel addressed to Party A and the Rating
Agencies in form and substance acceptable to Party A and the Rating Agencies;

 

  (B) a duly executed copy of the Indenture and the other Transaction Documents
relating thereto and referred to therein, executed and delivered by the parties
thereto;

 

  (C) a copy, certified by the Secretary of State of the State of Delaware, of
the Certificate of Trust; and

 

  (D) a duly executed certificate of the Owner Trustee certifying the name and
true signature of each person authorized to execute this Agreement and enter
into Transactions for Party B.

 

Part 4. Miscellaneous

 

(a) Addresses for Notices. For purposes of Section 12(a) of this Agreement, all
notices to a party shall, with respect to any particular Transaction, be sent to
its address, telex number or facsimile number specified in the relevant
Confirmation, provided that any notice under Section 5 or 6 of this Agreement,
and any notice under this Agreement not related to a particular Transaction,
shall be sent to a party at its address, telex number or facsimile number
specified below; provided, further, that any notice under the Credit Support
Annex shall be sent to a party at its address, telex number or facsimile number
specified in the Credit Support Annex.

To Party A:

301 South College, DC-8

Charlotte, NC 28202-0600

Attention: Derivatives Documentation Group

Fax: (704) 383-0575

Phone: (704) 383-8778

To Party B :

CarMax Auto Owner Trust 2007-3

c/o The Bank of New York

101 Barclay Street, 8W

New York, New York 10286

Attention: Corporate Trust Division, Asset Backed Securities Group

Fax: (212)815-3883

Phone: (212)815-3288

With a copy to:

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

Attention: Treasurer

Fax: (804)935-4573

Phone: (804)747-0422

 

7



--------------------------------------------------------------------------------

(b) Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent: Not applicable

Party B appoints as its Process Agent: Not applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For the purpose of Section 10(c) of this Agreement,
neither party is a Multibranch Party.

 

(e) “Calculation Agent” means Party A.

 

(f) Credit Support Document.

 

  (i) For Party A, the following is a Credit Support Document: the Credit
Support Annex dated the date hereof (the “Credit Support Annex”) and duly
executed and delivered by Party A and Party B in conjunction or
contemporaneously with this Schedule, and any Eligible Guarantee, if applicable.

 

  (ii) For Party B, the following is a Credit Support Document: the Credit
Support Annex.

 

(g) Credit Support Provider.

 

  (i) For Party A, Credit Support Provider means the guarantor under any
Eligible Guarantee, if applicable.

 

  (ii) For Party B, none specified.

 

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the law (and not the law of conflicts except with respect to §§
5-1401 and 5-1402 of the New York General Obligations Law) of the State of New
York.

 

(i) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction.

 

(j) Netting of Payments. Section 2(c)(ii) of this Agreement will apply to all
Transactions.

 

(k) “Affiliate” has its meaning as defined in Section 14 of this Agreement,
provided that Party B shall be deemed to have no Affiliates.

 

(l)

Severability. If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
illegal, invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the illegal,
invalid or unenforceable portion eliminated, so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Agreement and the deletion of
such portion of this Agreement will not substantially impair the respective
benefits or expectations of the parties to this Agreement; provided

 

8



--------------------------------------------------------------------------------

 

that this severability provision shall not be applicable if any provision of
Sections 2, 5, 6 or 13 or Part 1(c) (or any definition in Section 14 to the
extent it relates to, or is used in or in connection with any such Section or
Part) shall be so held to be invalid or unenforceable.

 

(m) Single Agreement. Section 1(c) shall be amended by adding the words “, the
credit support annex entered into between Party A and Party B in relation to
this Agreement” after the words “Master Agreement.”

 

(n) Local Business Day. The definition of Local Business Day in Section 14 of
this Agreement shall be amended by the addition of the words “or any Credit
Support Document” after “Section 2(a)(i)” and the addition of the words “or
Credit Support Document” after “Confirmation”.

 

Part 5. Other Provisions

 

(a) 2006 ISDA Definitions. This Agreement and each Transaction are subject to
the 2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc. (the “2006 ISDA Definitions”) and will be governed by the
provisions of the 2006 ISDA Definitions. The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation. Any reference to a “Swap Transaction” in the
2006 ISDA Definitions is deemed to be a reference to a “Transaction” for
purposes of this Agreement or any Confirmation, and any reference to a
“Transaction” in this Agreement or any Confirmation is deemed to be a reference
to a “Swap Transaction” for purposes of the 2006 ISDA Definitions. The
provisions of this Agreement (exclusive of the 2006 ISDA Definitions) shall
prevail in the event of any conflict between such provisions and the 2006 ISDA
Definitions.

 

(b) Downgrade Provisions.

 

  (i) Second Trigger Failure Condition. So long as the Second Rating Trigger
Requirements apply, Party A shall, at its own expense use commercially
reasonable efforts, as soon as reasonably practicable, to either (x) furnish an
Eligible Guarantee of Party A’s obligations under this Agreement from a
guarantor that maintains the First Trigger Required Ratings and/or the Second
Trigger Required Ratings or (y) obtain an Eligible Replacement pursuant to Part
6(a) that assumes the obligations of Party A under this Agreement (through a
novation or other assignment and assumption agreement in form and substance
reasonably satisfactory to Party B) or replaces the outstanding Transactions
hereunder with transactions on identical terms, except that Party A shall be
replaced as counterparty.

 

  (ii)

Collateralization Event. It shall be a collateralization event
(“Collateralization Event”) if either (x) the unsecured, short-term debt
obligations of the Relevant Entity are rated below “A-1” by S&P or (y) if the
Relevant Entity does not have a short-term rating from S&P, the unsecured,
long-term senior debt obligations of a Relevant Entity are rated below “A+” by
S&P. For the avoidance of doubt, the parties hereby acknowledge and agree that
notwithstanding the occurrence of a Collateralization Event, this Agreement and
each Transaction hereunder shall continue to be a Swap Agreement for purposes of
the Indenture. Within 10 Local Business Days from the date a Collateralization
Event has occurred and so long as such Collateralization Event is continuing,
Party A shall, at its sole expense, either (I) post collateral in an amount
required to be posted pursuant to terms of the Credit Support Annex (such amount
which is the greater of amounts required to be posted by Moody’s and S&P), (II)
upon satisfaction of the Rating Agency Condition, furnish an Eligible Guarantee
of Party A’s obligations under this Agreement from a guarantor with ratings
specified in the Hedge Counterparty Ratings Requirement or (III) obtain an
Eligible Replacement that (x) upon satisfaction of the Rating Agency Condition
(as defined below), assumes the obligations of Party A under this Agreement
(through an assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or (y) having provided prior written notice to S&P,
replaces the outstanding Transactions hereunder with transactions on identical
terms, except that Party A shall be replaced as counterparty; provided that such
Eligible Replacement, as of the date of such assumption or replacement, will
not, as a result thereof, be required to withhold or deduct on account of tax
under this Agreement or the new Transactions, as

 

9



--------------------------------------------------------------------------------

 

applicable, and such assumption or replacement will not lead to a Termination
Event or Event of Default occurring under this Agreement or new Transactions, as
applicable; provided, further, that for the avoidance of doubt the exercise of
any remedy under (II) or (III) above shall not preclude the requirements of
(I) above until such time as (II) or (III) are satisfied and the exercise of any
such remedy shall not preclude the subsequent exercise of one of the other two
in lieu thereof.

“Rating Agency Condition” shall mean first receiving prior written confirmation
from S&P that its then-current ratings of the rated Notes will not be downgraded
or withdrawn by such Rating Agency.

 

(iii) Ratings Event. It shall be a ratings event (“Ratings Event”) if at any
time after the date hereof, the Relevant Entity shall fail to satisfy the Hedge
Counterparty Ratings Threshold or the Relevant Entity is no longer rated by S&P.
Within 60 calendar days from the date a Ratings Event has occurred and so long
as such Ratings Event is continuing, Party A shall, at its sole expense, either,
(A) upon satisfaction of the Rating Agency Condition, furnish an Eligible
Guarantee of Party A’s obligations under this Agreement from a guarantor with
ratings specified in the Hedge Counterparty Ratings Requirement or (B) obtain an
Eligible Replacement that (x) upon satisfaction of the Rating Agency Condition,
assumes the obligations of Party A under this Agreement (through an assignment
and assumption agreement in form and substance reasonably satisfactory to Party
B) or (y) having provided prior written notice to S&P, replaces the outstanding
Transactions hereunder with transactions on identical terms, except that Party A
shall be replaced as counterparty; provided that such Eligible Replacement, as
of the date of such assumption or replacement, will not, as a result thereof, be
required to withhold or deduct on account of tax under this Agreement or the new
Transactions, as applicable, and such assumption or replacement will not lead to
a Termination Event or Event of Default occurring under this Agreement or new
Transactions, as applicable.

 

(iv) Downgrade Definitions.

 

  (A) “Eligible Guarantee” means an unconditional and irrevocable guarantee that
is provided by a guarantor as principal debtor rather than surety and is
directly enforceable by Party B, where either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to withholding for Tax or (B) such guarantee provides
that, in the event that any of such guarantor’s payments to Party B are subject
to withholding for Tax, such guarantor is required to pay such additional amount
as is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required.

 

  (B) “Eligible Replacement” means a Transferee (i) (A) with the First Trigger
Required Ratings and/or the Second Trigger Required Ratings or (B) whose present
and future obligations owing to Party B are guaranteed pursuant to an Eligible
Guarantee provided by a guarantor with the First Trigger Required Ratings and/or
the Second Trigger Required Ratings and (ii) with the ratings specified in the
definition of Hedge Counterparty Ratings Requirement below.

 

  (C) “First Trigger Required Ratings” means with respect to an entity, either
(i) where the entity is the subject of a Moody’s Short-term Rating, such
entity’s Moody’s Short-term Rating is “Prime -1” and the entity’s long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A2” or
above by Moody’s or (ii) where the entity is not the subject of a Moody’s
Short-term Rating, its long-term, unsecured and unsubordinated debt or
counterparty obligations are rated “A1” or above by Moody’s.

 

  (D) “Financial Institution” means a bank, broker/dealer, insurance company,
structured investment vehicle, or derivative product company.

 

10



--------------------------------------------------------------------------------

  (E) “Hedge Counterparty Ratings Requirement” means with respect to the
relevant entity (including any applicable Credit Support Provider) either
(i) the unsecured, short-term debt obligations of the relevant entity are rated
at least “A-1” by S&P or (ii) if such entity does not have a short-term rating
from S&P, the unsecured, long-term senior debt obligations of the relevant
entity are rated at least “A+” by S&P.

 

  (F) “Hedge Counterparty Ratings Threshold” means with respect to the relevant
entity (including any applicable Credit Support Provider) (I) if such entity is
a Financial Institution, either (i) the unsecured, short-term debt obligations
of such entity are rated at least “A-2” by S&P or (ii) if such entity does not
have a short-term rating from S&P, the unsecured, long-term senior debt
obligations of such entity are rated at least “BBB+” by S&P, or (II) if such
entity is not a Financial Institution, either (i) the unsecured, short-term debt
obligations of the relevant entity are rated at least “A-1” by S&P or (ii) if
such entity does not have a short-term rating from S&P, the unsecured, long-term
senior debt obligations of the relevant entity are rated at least “A+” by S&P.
For the avoidance of all doubts, the parties hereby acknowledge and agree that
notwithstanding the occurrence of a Ratings Event, this Agreement and each
Transaction hereunder shall continue to be a Swap Agreement for purposes of the
Indenture.

 

  (G) “Moody’s” means Moody’s Investors Service, Inc.

 

  (H) “Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations.

 

  (I) “Relevant Entity” means Party A and any guarantor under an Eligible
Guarantee, if applicable, in respect of all of Party A’s present and future
obligations under this Agreement.

 

  (J) “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill

Companies, Inc.

 

  (K) A “Second Trigger Failure Condition” shall occur at any time that no
Relevant Entity maintains the Second Trigger Required Ratings.

 

  (L) “Second Trigger Required Ratings” means with respect to an entity either
(A) where the entity is the subject of a Moody’s Short-term Rating, such
entity’s Moody’s Short-term Rating is “Prime -2” or above and its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A3” or
above by Moody’s, and (B) where such entity is not the subject of a Moody’s
Short-term Rating, if the entity’s long-term, unsecured and unsubordinated debt
or counterparty obligations are rated “A3” or above by Moody’s.

 

(c) Additional Representations. Section 3 of this Agreement is hereby amended by
adding the following Sections 3(g), (h), (i) and (j):

“(g) Non-Reliance. For any Relevant Agreement: (i) it acts as principal and not
as agent, (ii) it acknowledges that the other party acts only arm’s length and
is not its agent, broker, advisor or fiduciary in any respect, and any agency,
brokerage, advisory or fiduciary services that the other party (or any of its
affiliates) may otherwise provide to the party (or to any of its affiliates)
excludes the Relevant Agreement, (iii) it is relying solely upon its own
evaluation of the Relevant Agreement (including the present and future results,
consequences , risks, and benefits thereof, whether financial, accounting, tax,
legal, or otherwise) and upon advice from its own professional advisors, (iv) it
understands the Relevant Agreement and those risks, has determined they are
appropriate for it, and willingly assumes those risks, (v) it has not relied and
will not be relying upon any evaluation or advice (including any recommendation,
opinion, or representation) from the other party, its affiliates or the
representatives or advisors

 

11



--------------------------------------------------------------------------------

of the other party or its affiliates (except representations expressly made in
the Relevant Agreement or an opinion of counsel required thereunder); and
(vi) if a party is acting as a Calculation Agent or Valuation Agent, it does so
not as the other party’s agent or fiduciary, but on an arm’s length basis for
the purpose of performing an administrative function in good faith.

“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, and any agreement (including any amendment,
modification, transfer or early termination) between the parties relating
thereto or to any Transaction.

(h) Eligibility. It is an “eligible contract participant” within the meaning of
the Commodity Exchange Act (as amended by the Commodity Futures Modernization
Act of 2000).

(i) FDIC Requirements. If it is a bank subject to the requirements of 12 U.S.C.
§ 1823(e), its execution, delivery and performance of this Agreement (including
the Credit Support Annex and each Confirmation) have been approved by its board
of directors or its loan committee, such approval is reflected in the minutes of
said board of directors or loan committee, and this Agreement (including the
Credit Support Annex and each Confirmation) will be maintained as one of its
official records continuously from the time of its execution (or in the case of
any Confirmation, continuously until such time as the relevant Transaction
matures and the obligations therefor are satisfied in full).

(j) ERISA. It is not (i) an employee benefit plan as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or a
plan as defined in Section 4975(e) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or
Section 4975 of the Code (each, an “ERISA Plan”), (ii) a person or entity acting
on behalf of an ERISA Plan, or (iii) a person or entity the assets of which
constitute assets of an ERISA Plan.”

 

(d) Recorded Conversations. Each party and any of its Affiliates may
electronically record any of its telephone conversations with the other party or
with any of the other party’s Affiliates in connection with this Agreement or
any Transaction, and any such recordings may be submitted in evidence in any
proceeding to establish any matters pertinent to this Agreement or any
Transaction.

 

Part 6. Additional Terms

 

(a) Transfers by Party A.

 

  (i) Section 7 of this Agreement shall not apply to Party A and, subject to
Section 6(b)(ii) (provided that to the extent Party A makes a transfer pursuant
to Section 6(b)(ii) it will provide a prior written notice to the Rating
Agencies of such transfer) and Part 6(a)(ii), Party A may not transfer (whether
by way of security or otherwise) any interest or obligation in or under this
Agreement without first satisfying the Rating Agency Condition and without the
prior written consent of Party B.

 

  (ii) Party A may (at its own cost) transfer all or substantially all of its
rights and obligations with respect to this Agreement to any other entity (a
“Transferee”) that is an Eligible Replacement through a novation or other
assignment and assumption agreement or similar agreement in form and substance
reasonably satisfactory to Party B; provided that (A) Party B shall determine in
its sole discretion, acting in a commercially reasonable manner, whether or not
a transfer relates to all or substantially all of Party A’s rights and
obligations under this Agreement, (B) as of the date of such transfer the
Transferee will not be required to withhold or deduct on account of a Tax from
any payments under this Agreement unless the Transferee will be required to make
payments of additional amounts pursuant to Section 2(d)(i)(4) of this Agreement
in respect of such Tax, (C) a Termination Event or Event of Default does not
occur under this Agreement as a result of such transfer, (D) Party A receives
confirmation from each Rating Agency (other than Moody’s) that transfer to the
Transferee does not violate the Rating Agency Condition; and (E) Party A and the
Transferee are both “dealers in notional principal contracts” within the meaning
of Treasury regulations section 1.1001-4. Following such transfer, all
references to Party A shall be deemed to be references to the Transferee.

 

12



--------------------------------------------------------------------------------

  (iii) If an entity has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a transfer to be made
in accordance with Part 6(a)(ii), Party B shall (at Party A’s cost) at Party A’s
written request, take any reasonable steps required to be taken by it to effect
such transfer.

 

  (iv) Except as specified otherwise in the documentation evidencing a transfer,
a transfer of all the obligations of Party A made in compliance with this Part
6(a) will constitute an acceptance and assumption of such obligations (and any
related interests so transferred) by the Transferee, a novation of the
transferee in place of Party A with respect to such obligations (and any related
interests so transferred), and a release and discharge by Party B of Party A
from, and an agreement by Party B not to make any claim for payment, liability,
or otherwise against Party A with respect to, such obligations from and after
the effective date of the transfer.

 

(b) Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.

“Permitted Security Interest” means the collateral assignment by Party B of the
Swap Collateral to the Trustee pursuant to the Indenture, and the granting to
the Trustee of a security interest in the Swap Collateral pursuant to the
Indenture.

“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, whether or not evidenced by a
Confirmation, including, without limitation, any transfer or termination of any
such Transaction.

“Trustee” means Wells Fargo Bank, National Association, or any successor acting
as indenture trustee pursuant to the Indenture.

 

(c) Effect of Permitted Security Interest.

 

  (i) Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of the Trustee or any Noteholder except as otherwise
expressly provided in this Agreement.

 

  (ii) Party A’s consent to the Permitted Security Interest is expressly limited
to the Trustee for the benefit of the secured parties under the Indenture, and
Party A does not consent to the sale or transfer by the Trustee of the Swap
Collateral to any other person or entity (other than a successor to the Trustee
under the Indenture acting in that capacity).

 

  (iii) Party B hereby acknowledges that, as a result of the Permitted Security
Interest, all of its rights under this Agreement, including any Transaction,
have been assigned as collateral to the Trustee pursuant to the Indenture and
notwithstanding any other provision in this Agreement, Party B may not take any
action hereunder to exercise any of such rights without the prior written
consent of the Trustee, including, without limitation, providing any notice
under this Agreement the effect of which would be to cause an Early Termination
Date to occur or be deemed to occur. If Party B gives any notice to Party A for
the purposes of exercising any of Party B’s rights under this Agreement, Party A
shall have the option of treating that notice as void unless that notice is
signed by the Trustee acknowledging its consent to the provisions of that
notice. Nothing herein shall be construed as requiring the consent of the
Trustee or any Noteholder for the performance by Party B of any of its
obligations hereunder.

 

13



--------------------------------------------------------------------------------

  (iv) Except as expressly provided in this Agreement for any Permitted
Transfer, Event of Default, Termination Event or Additional Termination Event,
Party A and Party B may not enter into any agreement to dispose of any
Transaction, whether in the form of a termination, unwind, transfer or otherwise
without the prior written consent of the Trustee.

 

  (v) Except as expressly provided in this Agreement, no amendment,
modification, or waiver in respect of this Agreement will be effective unless
(A) evidenced by a writing executed by each party hereto, and (B) the Trustee
has acknowledged its consent thereto in writing and each Rating Agency confirms
that the amendment, modification or waiver will not cause the reduction or
withdrawal of its then current rating on any Notes under the Indenture, provided
that until receipt by Party A of written notice from the Trustee to the
contrary, Party A and Party B may enter into any Transactions hereunder without
giving prior notice to, or obtaining the prior consent of, the Trustee provided
that such Transactions meet the requirements of Section 3.15 of the Sale and
Servicing Agreement.

 

(d) Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the Collection Account under the Indenture.

 

(e) Set-off. Except as otherwise provided in this Schedule, Party A and Party B
hereby waive any and all right of set-off with respect to any amounts due under
this Agreement or any Transaction, provided that nothing herein shall be
construed to waive or otherwise limit the netting provisions contained in
Sections 2(c) or 6 of this Agreement or the setoff rights contained in the
Credit Support Annex. Section 6(e) shall be amended by the deletion of the
following sentence: “The amount, if any, payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off”.

 

(f) Indenture

 

  (i) Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement and a third-party beneficiary under the
Indenture, and Party B agrees for the benefit of Party A that neither it nor any
other Person will take any action (whether in the form of an amendment, a
modification, supplement, waiver, approval, consent or otherwise) which may have
a material adverse effect with respect to the rights, interest or benefits
granted to Party A under the Indenture with respect to this Agreement, whether
or not this Agreement is specifically referred to or identified therein without
the prior written consent of Party A (to the extent such consent is required
under the Indenture).

“Indenture” means that certain Indenture, by and among Party B as Issuer, and
the Trustee, dated as of September 1, 2007, as the same may be amended,
modified, supplemented or restated from time to time.

 

  (ii) On the date Party B executes and delivers this Agreement and on each date
on which a Transaction is entered into, Party B hereby represents and warrants
to Party A: that the Indenture is in full force and effect; that Party B is not
party to any separate agreement with any of the parties to the Indenture that
would have the effect of diminishing or impairing the rights, interests or
benefits that have been granted to Party A under, and which are expressly set
forth in, the Indenture; that Party B’s obligations under this Agreement are
secured under the Indenture; that this Agreement constitutes a “Swap Agreement”
under the Indenture; that each Transaction entered into under this Agreement is
a Swap Agreement under the Indenture; that Party A constitutes a Swap
Counterparty under the Indenture; that no Event of Default has occurred and is
continuing as defined in the Indenture; that nothing herein violates or
conflicts with any of the provisions of the Indenture or any other documents
executed in connection therewith. In addition, on each date on which a
Transaction is entered into, Party B hereby represents and warrants to Party A:
that the Transaction meets all of the requirements of Section 3.15 of the Sale
and Servicing Agreement and does not violate or conflict with any of the
provisions of the Indenture or any other documents executed in connection
therewith; and that under the terms of the Indenture, neither the consent of the
Trustee nor of any of the Noteholders under the Indenture is required for Party
B to enter into that Transaction or for Party A to be entitled for that
Transaction to the rights, interests and benefits granted to Party A under the
Indenture.

 

14



--------------------------------------------------------------------------------

  (iii) Party B will provide at least ten days’ prior written notice to Party A
of any proposed amendment or modification to the Indenture.

 

(g) Consent to Notice & Communications. Party B hereby consents to the giving to
the Trustee of notice by Party A of Party A’s address and telecopy and telephone
numbers for all purposes of the Indenture, and in addition, Party A shall also
be entitled at any time to provide the Trustee with copies of this Agreement,
including all Confirmations. In addition, Party A shall not be precluded from
communicating with the Trustee or any party to, or any third party beneficiary
under, the Indenture for the purpose of exercising, enforcing or protecting any
of Party A’s rights or remedies under this Agreement or any rights, interests or
benefits granted to Party A under the Indenture.

 

(h) No Bankruptcy Petition. Party A shall not institute against or cause any
other person to institute against, or join any other person in instituting
against Party B any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any federal or state
bankruptcy, dissolution or similar law, for a period of one year and one day
(or, if longer, the applicable preference period then in effect) following
indefeasible payment in full of the Notes, provided, however, the foregoing
shall not restrict Party A from joining in any bankruptcy, reorganization,
arrangement, insolvency, moratorium, liquidation or other analogous proceeding
under applicable laws, which has not been instituted in contravention of such
agreement by Party A. This Part 6(h) shall survive termination of this
Agreement.

 

(i) Party A Rights Solely Against Collateral. The liability of Party B to Party
A hereunder is limited in recourse to the Collateral, and to distributions of
proceeds thereof applied in accordance with the terms of the Indenture. Upon
application of and exhaustion of all of the Collateral (and proceeds thereof) in
accordance with the Indenture, Party A shall not be entitled to take any further
steps against Party B to recover any sums due but still unpaid hereunder or
thereunder, all claims in respect of which shall be extinguished.
Notwithstanding the foregoing or anything herein to the contrary, Party A shall
not be precluded from declaring an Event of Default or from exercising any other
right or remedy as set forth in this Agreement or the Indenture. This Part 6(i)
shall survive termination of this Agreement.

 

(j) Change of Account. Section 2(b) of this Agreement is hereby amended by the
addition of the words “to another account in the same legal and tax jurisdiction
as the original account” following the word “delivery” in the first line
thereof.

 

(k) Notice of Certain Events or Circumstances. Each party agrees, upon learning
of the occurrence or existence of any event or condition that constitutes (or
that with the giving of notice or passage of time or both would constitute) an
Event of Default or Termination Event with respect to such party, promptly to
give the other party notice of such event or condition (or, in lieu of giving
notice of such event or condition in the case of an event or condition that with
the giving of notice or passage of time or both would constitute an Event of
Default or Termination Event with respect to the party, to cause such event or
condition to cease to exist before becoming an Event of Default or Termination
Event); provided that failure to provide notice of such event or condition
pursuant to this Part 6(k) shall not constitute an Event of Default or a
Termination Event. Each party agrees to provide to the other party any other
notice reasonably expected to be provided to facilitate compliance with the
terms of this Agreement and the Credit Support Document. Party B shall provide
notice to S&P of any notice given or received by Party B pursuant to this Part
6(k).

 

(l) Regarding Party A. Party B acknowledges and agrees that Party A has had and
will have no involvement in and, accordingly Party A accepts no responsibility
for: (i) the establishment, structure, or choice of assets of Party B; (ii) the
selection of any person performing services for or acting on behalf of Party B;
(iii) the selection of Party A as the Swap Counterparty; (iv) the terms of the
Notes ; (v) except as expressly provided in clause (m) below, the preparation of
or passing on the disclosure and other information contained in any offering
circular or offering document for the Notes, the Indenture, or any other
agreements or documents used by Party B or any other party in connection with
the marketing and sale of the Notes ; (vi) the ongoing operations and
administration of Party B, including the furnishing of any information to Party
B which is not specifically required under this Agreement; or (vii) any other
aspect of Party B’s existence.

 

15



--------------------------------------------------------------------------------

(m) Compliance with Regulation AB.

 

  (i) Party A has been advised by Party B that CarMax Business Services, LLC.
(the “Sponsor”) and Party B are required under Regulation AB of the Securities
Act of 1933 and the Securities Exchange Act of 1934, as amended (“Regulation
AB”), to disclose certain information regarding Party A. Such information may
include financial information to the extent required under Item 1115 of
Regulation AB.

 

  (ii) If required, upon written request, Party A shall provide to Party B or
the Sponsor the applicable financial information described under Item 1115(b) of
Regulation AB (the “Reg AB Financial Information”) within ten (10) Business Days
of receipt of a written request for such Reg AB Financial Information by the
Sponsor or Party B (the “Response Period”), so long as the Sponsor or Party B
has reasonably determined, in good faith, that such information is required
under Regulation AB. In the event that Party A does not provide any such Reg AB
Financial Information by the end of the related Response Period, Party A shall
promptly, but in no event later than ten (10) Local Business Days following the
end of such Response Period shall either, at Party A’s own expense (1) find a
replacement counterparty that (A) has the ability to provide its applicable Reg
AB Financial Information, (B) satisfies the Rating Agency Condition, (C) is
acceptable to Party B and the Insurer and (D) enters into an agreement with
Party B substantially in the form of this Agreement (such replacement
counterparty, a “Reg AB Approved Entity” and Approved Entity; (2) obtain a
guaranty of Party A’s obligations under this Agreement from an affiliate of
Party A that complies with the financial information disclosure requirements of
Item 1115 of Regulation AB, and cause such affiliate to provide Reg AB Financial
Information and any future Reg AB Financial Information and other information
pursuant to clause (1), such that disclosure provided in respect of such
affiliate will satisfy any disclosure requirements applicable to the Swap
Counterparty, or (3) transfer Eligible Collateral under the Credit Support Annex
to Party B’s Custodian in an amount (taking into account any amount posted
pursuant to Part 5(b) herein, if any) which is sufficient, as reasonably
determined in good faith by the Sponsor, to reduce the aggregate significance
percentage below 10% (or, so long as Party A is able to provide the Reg AB
Financial Information required pursuant to Item 1115(b)(1) of Regulation AB,
below 20%, in the event Party A is requested to provide the Reg AB Financial
Information required pursuant to Item 1115(b)(2) of Regulation AB).

 

  (iii) If Party B or the Sponsor request (in writing) the Reg AB Financial
Information from Party A, then the Sponsor or Party B will promptly (and in any
event within one (1) Business Day of the date of the request for the Reg AB
Financial Information) provide Party A with a written explanation of how the
significance percentage was calculated.

 

  (iv) Party A represents and warrants that the statements appearing in the
Preliminary Prospectus Supplement, dated September 5, 2007, or in the Prospectus
Supplement, dated September 7, 2007, each relating to CarMax Auto Owner Trust
2007-3 under the headings “The Swap Counterparty” (the “Prospectus Information”)
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

  (v) (A) Party A shall indemnify and hold harmless Party B, the Sponsor, their
respective directors or officers and any person controlling Party B or the
Sponsor, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus Information or in any Reg AB Financial Information
that Party A provides to Party B or the Sponsor pursuant to this Part 6(m) (the
“Party A Information”) or caused by any omission or alleged omission to state in
the Party A Information a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

16



--------------------------------------------------------------------------------

(B) The Sponsor shall indemnify and hold harmless Party A, its respective
directors or officers and any person controlling Party A, from and against any
and all losses, claims, damages and liabilities caused by any untrue statement
or alleged untrue statement of a material fact contained in the Preliminary
Prospectus Supplement referred to in clause (iv) above (together with the
accompanying base Prospectus) or the Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus) (collectively, the
“Prospectus Disclosure”) or caused by any omission or alleged omission to state
in the Prospectus Disclosure a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Sponsor shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement in or omission or alleged omission made in any such Prospectus
Disclosure in the Party A Information.

 

  (vi) Promptly after the indemnified party under Part 6(m)(v) receives notice
of the commencement of any such action, the indemnified party will, if a claim
in respect thereof is to be made pursuant to Part 6(m)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) such indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel, (ii) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding. No indemnified party will settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder without the consent of
the indemnifying party, which consent shall not be unreasonably withheld.

(n) Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Owner
Trustee not individually or personally but solely as Owner Trustee of the Trust,
in the exercise of the powers and authority conferred and vested in it,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Trust is made and intended not as a personal representation,
undertaking or agreement by the Owner Trustee but is made and intended for the
purpose of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of the Owner Trustee,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (iv) under no circumstances shall the Owner Trustee be personally
liable for the payment of any indebtedness or expenses of the Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this Agreement.

 

17



--------------------------------------------------------------------------------

Part 7. Definitions.

All capitalized terms used herein and not defined herein shall have the
definitions ascribed to them in the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Kim V. Farr

 

Name:   Kim V. Farr Title:   Director CARMAX AUTO OWNER TRUST 2007-3

By: THE BANK OF NEW YORK,

not in its individual capacity but solely

as Owner Trustee By:  

/s/ Henry Baez

 

Name:   Henry Baez Title:   Assistant Treasurer Acknowledged and Agreed to for
purposes of Part 6(m): CARMAX BUSINESS SERVICES, LLC By:  

/s/ Keith D. Browning

 

Name:   Keith D. Browning Title:   Chief Financial Officer

 

19